OPINION — AG — ** ALCOHOLIC BEVERAGE — ADVERTISING IN PROGRAM PUBLISHED OUTSIDE THE STATE IN CONNECTION WITH NATIONALLY PUBLICIZED EVENT ** ARTICLE XXVII, SECTION 5 OKLAHOMA CONSTITUTION, AND 37 O.S. 1971 516 [37-516] DO NOT PROHIBIT LIQUOR ADVERTISING IN A MAGAZINE AND/OR PROGRAM PUBLISHED AND PRINTED OUTSIDE THE STATE OF OKLAHOMA BY A PUBLISHER HEADQUARTERED OUTSIDE THE STATE OF OKLAHOMA, AND TO BE DISTRIBUTED IN ALL FIFTY STATES IN CONNECTION WITH NATIONALLY PUBLICIZED EVENT TO BE HELD IN OKLAHOMA. CITE: OPINION NO. 68-116, ARTICLE XXVII, SECTION 5 (DANIEL J. GAMINO)